DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the vision system sensors include … a light detection and ranging (LIDAR) sensor”. A LIDAR depth sensor is not a vision sensor and the claim is considered indefinite.
Claim 3 recites the limitation “the vision system sensors include … a laser-based depth sensor”. A laser based depth sensor is not a vision sensor and the claim is considered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 12, 14, 15, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chew [US 20050083212].
As to claim 1. Chew discloses Parking objects detection system using live inventory management, comprising: 
multiple system sensors, [fig. 1, 0018] camera network having a plurality of cameras 107, present at and configured to produce location-based information content acquired from different locations associated with a detection area of an object parking location, [0018] cameras located inside and/or outside parking lot; wherein [0017] location is identified from the images, the location-based information content including metrics collected from an object in vicinity of the detection area, [0017] location of a vehicle in the parking lot; 
an object detection agent, [fig. 1, 0019] Image Processing and Camera Control Units IPCCUs, correlating the multiple system sensors and the object by processing the metrics collected to assign identification attributes to the object, [0019] IPCCUs process images from the camera network 105 to determine the status of the car park 101; [0024] vehicle features identified and the vehicle tracked through the parking lot; and 
a live inventory management agent, [fig. 1, 2, 0026, 0036] central controller 125, cooperating with the object detection agent, [0025] outputs of the processing from IPCCU is channeled to the central controller, to perform, in response to the identification attributes assigned to the object, live inventory management of parking spots in the object parking location, [0036, 0037] real-time parking status of the car park is derived, the live inventory management agent, [0020] IPCCUs and the central processor can be implemented in the same machine, including a detection library for objects of interest for use in deciphering unique identifying characteristics of the object, [0073] self-learning image processing used to determine identify of vehicles, [0024] using previous image.

As to claim 2. Chew discloses The parking objects detection system of claim 1, in which each one of the multiple system sensors includes a vision system sensor, [fig. 1, 0018] camera network having a plurality of cameras 107.

As to claim 3. Chew discloses The parking objects detection system of claim 2, in which the vision system sensors include an IR sensor, a camera, a thermal imaging sensor, a light detection and ranging (LIDAR) sensor, a laser-based depth sensor, a motion detection vision sensor, or a combination of them, [fig. 1, 0018] camera network having a plurality of cameras 107.

As to claim 11. Chew discloses The parking objects detection system of claim 1, in which each one of the multiple system sensors includes a vision system sensor, [fig. 1, 0018] camera network having a plurality of cameras 107, and in which the multiple system sensors are placed to monitor the object parking location and detect instances of ingress and egress of the object through the detection area, [0029, 0030, 0064] entry and exit cameras 317 used to identify vehicles entering and exiting the car park; wherein [0017] location is identified from the images, and thereby facilitate recordation of an object parking transaction session, [0031, 0036].

As to claim 12. Chew discloses The parking objects detection system of claim 1, in which each one of the multiple system sensors includes a vision system sensor, [fig. 1, 0018] camera network having a plurality of cameras 107, and in which the multiple system sensors produce images for use by the live inventory management agent, [0020] IPCCUs and the central processor can be implemented in the same machine, and [0019] IPCCUs process images from the camera network 105 to determine the status of the car park 101; [0024] vehicle features identified and the vehicle tracked through the parking lot, to compare images of larger regions of the object parking location to determine a change in state of one of the parking spots, [0022, 0024], the regions being larger than the one of the parking spots, [0022] images of the car park captured and processed.

As to claim 14. Chew discloses The parking objects detection system of claim 1, in which the object is a vehicle, and in which the identification attributes assigned to the object include one or more of vehicle type, size, location, license plate, make and model, color, and vehicle beacon ID, [0017].

As to claim 15 is rejected using the same prior arts and reasoning as to that of claim 2.

As to claims 22-24 are rejected using the same prior arts and reasoning as to that of claims 11, 12, 14, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Myers et al. [US 20130182905].
As to claim 4. Chew discloses The parking objects detection system of claim 2, in which the vision system sensors include a camera system operating as a sensor to detect patterns of movement of objects in entry and exit object travel lanes associated with the object parking location, [0029, 0030, 0064] entry and exit cameras 317 used to identify vehicles entering and exiting the car park, and [0042] detects pattern of movement.
Chew fails to disclose that the camera system is a stereo camera system.
Myers teaches a system and method for video content analysis that can be used for monitoring parking lot usage, [0017-0019]; wherein the system implements a stereo camera system, [0069].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chew with that of Myers so that the camera can be used for measuring depth without requiring additional sensors.

As to claim 6. Chew fails to disclose The parking objects detection system of claim 2, in which, to define a parking space state of the object parking location, the multiple vision system sensors report changes in inventory of the parking spots in the parking location by providing object image information that represents a change with reference to objects present in a background image stored in the live inventory management agent.
Myers teaches a system and method for video content analysis that can be used for monitoring parking lot usage, [0017-0019]; wherein the system implements a stereo camera system, [0069]; wherein the system is used to determine objects by only detecting moving objects that is not part of the background, [0060], and perform a change detection using the background and the foreground, [0064, 0065].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chew with that of Myers so that the system can avoid processing the whole image saving processing power and time.

As to claim 17 is rejected using the same prior arts and reasoning as to that of claim 6.

Claim(s) 5, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Cuban et al. [US 9989965].
As to claim 5. Chew discloses The parking objects detection system of claim 2, further comprising an Al engine operating in a backend server, [0019, 0073] IPCCUs process image using an adaptive self-learning algorithm for image classification and identification.
Chew fails to disclose wherein the AI engine is used to compensate for environmental variations in the detection area to enhance the identification attributes of objects present in vicinity of the detection area.
Cuban teaches object detection and analysis using an image using Deep Neural Network, AI [col. 4, line 61- col. 5 line 3]; wherein the system compensates for environmental variations using additional image data for comparison for the portion of image data that correspond to the background so that the background can be removed and only the foreground object can be determined removing the environmental variation, [col. 4, lines 7-19].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chew with that of Cuban so that the system can identify foreground objects without being affected by the change in the background.
As to claim 13. Chew fails to disclose The parking objects detection system of claim 1, in which the detection library for objects of interest contains collections of cars, trucks, sport utility vehicles, buses, trailers, motorcycles, delivery trucks, bicycles or combinations of them.
Cuban teaches object detection and analysis using an image using Deep Neural Network, AI [col. 4, line 61- col. 5 line 3]; wherein the system has classifiers trained to recognize cars and bicycles, [col. 4, lines 61-67].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chew with that of Cuban so that the system can identify objects that are likely present in parking lot.

As to claim 16 is rejected using the same prior arts and reasoning as to that of claim 5.

Claim(s) 7, 8, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Shin [US 20180122152] and Kusens et al. [US 20170116790].
As to claim 7. Chew discloses The parking objects detection system of claim 1, in which each one of the multiple system sensors includes a vision system sensor, [fig. 1, 0018] camera network having a plurality of cameras 107, and further comprising: 
an access barrier, [fig. 3, 0030] entry point barrier, positioned in an access region of the object parking location, [fig. 3, 0030] entry point 333.
Chew fails to disclose wherein the access barrier is associated with a short-range wireless signal communication interface to an access barrier controller; and a source beacon including an information communication gateway configured to establish, on a wireless communication link, connectivity with one of the multiple vision system sensors and with the signal communication interface to access the barrier controller, the information communication gateway, in response to identification of the object by the object detection agent, activating an object parking transaction session that includes enabling operation of the access barrier.
Shin teaches a parking lot management system comprising a parking barrier beacon with a short-range communication module, [0039]; wherein the gate apparatus 400 with the beacon communicates with the camera to capture vehicle image to extract vehicle identification, [0099]; wherein [0104, 0105] the paring barrier communicates with a local parking management terminal 300 using the local network to start parking session and control the barrier.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chew with that of Shin so that the system can determine the vehicle identification using a plurality of methods as a backup.
The combination of Chew and Shin fails to disclose that the local network is a short-range wireless signal communication interface.
Kusens teaches method and system for an automated parking system wherein the system communicates with sensor beacons and local controller using short-range wireless communication interface, [0055, 0056, 0058, 0065].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Chew and Shin with that of Kusens so that the system can implement a short-range communication as an alternative to long range communication for components within the parking space.

As to claim 8. Chew discloses The parking objects detection system of claim 7, in which the live inventory management agent operates on a backend server and is updated with metrics collected in the detection area upon the object passing through the access barrier and into the parking location, [0033, 0036] real-time parking status derived from entry exit controller 301 and other controller 303.

As to claims 18, 19 are rejected using the same prior arts and reasoning as to that of claims 7, 8, respectively.

Claim(s) 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Kraft et al. [US 2017010245].
As to claim 9. Chew discloses The parking objects detection system of claim 1, in which each one of the multiple system sensors includes a vision system sensor, [fig. 1, 0018] camera network having a plurality of cameras 107, and in which the live inventory management agent is configured to process video streams from the vision system sensors, [0019, 0071], to detect objects of interest in frames of the video streams processed, [0073] determine real-time location and identification of vehicles, to track multiple ones of the detected objects of interest within one or more predefined regions of interest, [0073] determine real-time location and identification of vehicles in the parking lot.
Chew fails to disclose that the system is used to determine relative motion vectors for each of the multiple detected objects of interest tracked.
Kraft teaches a moving vehicle detection system using images wherein the system identifies the moving direction of the vehicles, [0054].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chew with that of Kraft so that the system can determine which direction the vehicle is moving to suggests available parking spaces in the direction of travel in the parking lot.

As to claim 20 is rejected using the same prior arts and reasoning as to that of claim 9.

Claim(s) 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Ratti [US 20180211117].
As to claim 10. Chew discloses The parking objects detection system of claim 1, in which each one of the multiple system sensors includes a vision system sensor, [fig. 1, 0018] camera network having a plurality of cameras 107.
Chew fails to disclose in which the live inventory management agent is configured to process video streams from the vision system sensors to implement video frame subtraction to identify moving objects.
Ratti teaches an on-demand AI system wherein the system recognizes an adaptive background subtraction on video frames to identify moving objects, [0071].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Chew with that of Ratti so that the movement of vehicles can be identified using the cameras without the need for additional sensors.

As to claim 21 is rejected using the same prior arts and reasoning as to that of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688